DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present office action is in response to an application filed on 06/09/2020, wherein claims 1-5, 8-10 and 13-21 were filed for consideration. Hence claims 1-5, 8-10 and 13-21 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 and 05/17/2021 was filed after the mailing date of the final office action on 03/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2020 has been entered.
Response to Arguments
Applicant's arguments filed on 06/09/2020, with respect to claims 1-5, 8-10 and 13-21  have been considered but are moot because the new ground of rejection does not rely 
Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities: In claim 1 line 7, claim 19 line 6 and claim 20 line missing “,” after the limitation “at least a header portion”.  Appropriate correction is required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	1. Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 14389809 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant Application No. US 16/258,946 contains every element of claim 1 of the copending application and as such anticipate claim 1 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/258,946 (Instant)
Copending App. No. US 14,389,809 A1

    circuitry configured to: receive a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner, the transmission packet including at least a header portion a payload portion, and the header portion including an indication of an identity of an intended recipient terminal device; 
    search the transmission packet for a predefined signature sequence that is separate from the header portion, the predefined signature sequence being associated with data that is specific to the terminal device, and the data including user-plane data for the terminal device; 

    extract, in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet.

    receive a radio frame transmitted by the base station in a non-synchronous manner, the radio frame having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame, 
    the packet including a predefined signature sequence, a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device, and the payload portion including data specific to the intended recipient terminal device; 
    search the radio frame for the predefined signature sequence only during time periods determined in 
    detect the predefined signature sequence within the radio frame; and 
    extract, based on detection of the predefined signature sequence, the data from the radio frame in a case that the indication indicates that the terminal device is the intended recipient terminal device.


	2. Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. copending Application No. 14389809 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the instant Application No. US 16/258,946 contains every element of claim 21 of the copending application and as such anticipate claim 19 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/258,946 (Instant)
Copending App. No. US 14/389,809 A1
Claim 19 (Currently Amended): A method for communicating in a wireless 
    receiving, by a terminal device, a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner, the transmission packet including at least a header portion a payload portion, and the header portion including an indication of an identity of an intended recipient terminal device; 
    searching the transmission packet for  a predefined signature sequence that is separate from the header portion, the predefined signature sequence being associated with data that is specific to the terminal device, and the data including user-plane data or the terminal device; 
    determining, by the terminal device in a case that the predefined signature sequence is found in the transmission packet, whether the transmission packet is 
    extracting, by the terminal device in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet.

    receiving a radio frame transmitted by a base station in a non-synchronous manner, the radio frame having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame, 
    the packet including a predefined signature sequence , a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device, and the payload portion including data specific to the intended recipient terminal device; 
    searching the radio frame for the predefined signature sequence only during time periods determined in accordance with a predefined timing schedule; detecting the predefined signature sequence within the radio frame; and 



	3. Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. copending Application No. 14389809 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the instant Application No. US 16/258,946 contains every element of claim 22 of the copending application and as such anticipate claim 20 of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application No. 16/258,946 (Instant)
Copending App. No. US 14/389,809 A1
Claim 20 (Currently Amended): An integrated circuit for use in a terminal device that communicates in a wireless telecommunications system, the terminal device being not synchronized to a radio 
    receive a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner, 
    the transmission packet including at least a header portion a payload portion, and the header portion including an indication of an identity of an intended recipient terminal device; 
    search the transmission packet for a predefined signature sequence that is separate from the header portion, the predefined signature sequence being associated with data that is specific to the terminal device, and the data including user-plane data for the terminal device; 
    determine, in a case that the predefined signature sequence is found in the transmission packet, whether the transmission packet is intended for the 
    extract, in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet.

    receive a radio frame transmitted by the base station in a non-synchronous manner, the radio frame having a packet inserted by the base station outside of a control region including a physical downlink control channel (PDCCH) of the radio frame, 
    the packet including a predefined signature sequence, a header portion and a payload portion, the header portion including an indication of an identity of an intended recipient terminal device, and the payload portion including data specific to the intended recipient terminal device; 
    search the radio frame for the predefined signature sequence only during time periods determined in accordance with a predefined timing schedule; 
    detect the predefined signature sequence within the radio frame; and 






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 8-10 and 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Shen et al. (US 2010/0272007 A1), hereinafter, “Shen”, in view of Maheshwari et al (US 2012/0099525 A1), hereinafter, “Maheshwari” further in view of Fujikami et al (US 2006/0088060 A1), hereinafter, “Fujikami”.
	Regarding claim 1, Shen discloses: A terminal device for communicating in a wireless telecommunications system (fig 1, “UE 109” equivalent to “terminal device”, para [0003]), the terminal device being not synchronized to a radio frame structure (fig 1, para [0004], where, the UE 109 employs non-synchronous random access to request allocation), the terminal device comprising: circuitry configured to: receive a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner (fig 1, para [0004], where, the UE 109 receives resource allocation in a non-synchronous manner while the UE 109 is in a nonsynchronous state),
	the transmission packet including at least a header portion, a payload portion (fig 9, para [0052], where, the UE 109 receives the IP packet 920 which includes IP header 921 and IP payload 922),  and the header portion including an indication of an identity of an intended recipient terminal device (fig 7, para [0040], where, “the UE obtains a Cell-Radio Network Temporary Identifier (C-RNTI) assigned by the RN. The RN communicates this C-RNTI and other information related to the UE such as the buffer state report in Msg3 to its donor eNB”); search the transmission packet for a predefined signature sequence that is separate from the header portion (fig 7, para [0040], where, “the eNB and the RN use different parameters such as root sequence (equivalent to “predefined signature sequence”) and slots”);  
	the predefined signature sequence being associated with data that is specific to the terminal device (fig 7, para [0040]-[0041], where, “the eNB and the RN use different parameters such as root sequence (equivalent to “predefined signature sequence”) and slots” and when “the UE RACH procedure is successful, the UE obtains a “Cell-Radio Network Temporary Identifier (C-RNTI)” (equivalent to “specific terminal”) assigned by the RN. The RN communicates this C-RNTI and other information related to the UE such as the buffer state report in Msg3 to its donor eNB”); and the data including user-plane data for the terminal device (fig 8-9, para [0052] where, “S1 for the user plane (S1-U) and X2-U should terminate at donor eNB”, FIG. 9 illustrates the IP packet format for this case. S1-U header 910 includes IP 911, UDP 912 and GTP 913. IP packet 920 includes IP header 921 and IP payload 922”);
	whether the transmission packet is intended for the terminal device according to the indication in the header portion (fig 7, para [0040]-[0041], where, “the eNB and the RN use different parameters such as root sequence (equivalent to “predefined signature sequence”) and slots” and when “the UE RACH procedure is successful, the UE obtains a “Cell-Radio Network Temporary Identifier (C-RNTI)” (equivalent to “specific terminal”) assigned by the RN. The RN communicates this C-RNTI and other information related to the UE such as the buffer state report in Msg3 to its donor eNB”); and 
	extract, in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet.
	Although Shen further teaches: the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet (fig 9, para [0052]); but Shen do not explicitly teach: extract, in a case that the transmission packet;
	However, Maheshwari in the same field of endeavor teaches: extract, in a case that the transmission packet (fig 4 and fig 9, step 900, para [0034] and  where, “A receive processor 458 may process (e.g., “demodulate, deinterleave, and decode” equivalent to “extract”) the detected symbols, provide decoded data for the UE 120 to a data sink 460, and provide decoded control information to a controller/ processor 480”); 
	Shen does not explicitly teach: search the transmission packet for a predefined signature sequence that is separate from the header portion; 
	However, Fujikami in the same field of endeavor teaches: search the transmission packet for a predefined signature sequence that is separate from the header portion (fig 2A and 2C, para [0021] and [0052], where, the frame 20 includes “signature (equivalent to “predefined signature sequence”) field 38” which is searched by the UE/terminal, para [0021], where, the “receiving instrument” (equivalent to “user/terminal”) searched for the signature sequence, fig 5, steps 90 and 106, where, Signature Field Found, para [0094]);
	determine, based on whether in a case that the predefined signature sequence is found in the transmission packet (fig 5, steps 90 and 106, where, Signature Field Found, para [0094], in fig 2C, where, “signature number 70” (equivalent to “predefined signature sequence”, para [0074], where, “the signature field 38 may further include a sequence number subfield 70, which may contain such sequence number information”));
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Shen and Maheshwari  with the teaching of Fujikami by introducing “signature sequence field” in the frame for the advantage of providing for optimization of frame generation and emission rates in a transmitting instrument and transmission rates through networks (Fujikami: para [0002]).

Regarding claims 2 and 3, Shen modified by Maheshwari further modified by Fujikami further teaches: The terminal device of Claim 1, wherein the circuitry is configured to search the transmission packet (Fujikami: fig 2A and 2C, para [0021] and [0052], where, the frame 20 includes “signature (equivalent to “predefined signature sequence”) field 38” which is searched by the UE/terminal, para [0021], where, the “receiving instrument” (equivalent to “user/terminal”) searched for the signature sequence, fig 5, steps 90 and 106, where, Signature Field Found, para [0094]); for the predefined signature sequence only during time periods that are in accordance with a predefined timing schedule (Shen: para [0040]-[0043]). 
	Regarding claim 5, Shen modified by Maheshwari and further modified by  Fujikami: The terminal device of Claim 1, wherein the circuity is configured to search for the predefined signature sequence within a predefined frequency range of the transmission that is narrower than and within an operating frequency range of the wireless telecommunications system (Maheshwari: para [0029]).
Regarding claim 8, Shen modified by Maheshwari further modified by Fujikami further teaches: The terminal device of claim 1, wherein a header portion in the data comprises an indication of a coding scheme for the user-plane data for the terminal device (Shen: fig 9, para [0052]).
Regarding claim 9, Shen modified by Maheshwari further modified by Fujikami further teaches: The terminal device of Claim 1, wherein the data comprises an indication of a time and/or frequency on which the user-plane data for the terminal device is transmitted (Shen: fig 9, para [0052]).
The terminal device of Claim 1, wherein the predefined signature sequence comprises a portion of the transmission packet selected from a group comprising a pre-amble portion, a mid-amble portion, a post-amble portion, a pilot portion, and a scattered pilot portion (Shen: fig 1, para [0040]-[0043]). 
	Regarding claim 13, Shen modified by Maheshwari and further modified by  Fujikami:  The terminal device of Claim 1. wherein the predefined signature sequence is any one of a set of predefined signature sequences which the terminal device is configured to search for (Fujikami: fig 2A and 2C, para [0021] and [0052], where, the frame 20 includes “signature (equivalent to “predefined signature sequence”) field 38” which is searched by the UE/terminal, para [0021], where, the “receiving instrument” (equivalent to “user/terminal”) searched for the signature sequence, fig 5, steps 90 and 106, where, Signature Field Found, para [0094]). 
 Regarding claim 14, Shen modified by Maheshwari and further modified by  Fujikami: The terminal device of claim 1, wherein the circuitry is further configured to transmit an acknowledgement signaling after successful receipt of the data (Shen: fig 1, para [0040]-[0043], where, “transmits an “Random Access Response (RAR)” (equivalent to “acknowledgement signaling”) to the UE, followed by a message number 3 of the RAR (Msg3) transmission and contention resolution”).
Regarding claims 15-16, Shen modified by Maheshwari further modified by Fujikami further teaches: The terminal device of Claim 1, wherein the data comprises an instruction for the terminal device to proceed to synchronize to the radio frame structure in order to receive a further transmission from the wireless telecommunications system in a synchronous manner (Shen: fig 1, para [0003], where, UE 109 is in synchronized with base station 102), and the terminal device is further configured to synchronize to the radio frame structure in response to the instruction  (Fujikami: para [0008], where, “wherein the endpoints for the latency measurement are geographically diverse or wherein multiple endpoints are subject to the latency measurements, real time clocks in the endpoint devices may be synchronized using an accessible time service or network time protocol”).
	Regarding claim 19, Shen modified by Maheshwari further modified by Fujikami further teaches: A method for communicating in a wireless telecommunication system, the terminal device being not synchronized to a radio frame structure, the method comprising: receiving, by a terminal device, a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner, the transmission packet including at least a header portion a payload portion, and the header portion including an indication of an identity of an intended recipient terminal device; searching the transmission packet for [[of]] a predefined signature sequence that is separate from the header portion, the predefined signature sequence being associated with data that is specific to the terminal device, and the data including user-plane data or the terminal device; determining, by the terminal device in a case that the predefined signature sequence is found in the transmission packet, whether the transmission packet is intended for the terminal device according to the indication in the header portion; and extracting, by the terminal device [[when]] in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet (This is the method being used for operating the terminal device in claim 1 which is rejected in view of Shen, Maheshwari and further in view of Fujikami. The same rejection of claim 1 is applied for rejecting the claim 19).
	Regarding claim 20, Shen modified by Maheshwari further modified by Fujikami further teaches: An integrated circuit for use in a terminal device that communicates in a wireless telecommunications system, the terminal device being not synchronized to a radio frame structure, the integrated circuit comprising: circuitry configured to cause the terminal device to: receive a transmission packet that is transmitted from the wireless telecommunications system in a non-synchronous manner, the transmission packet including at least a header portion a payload portion, and the header portion including an indication of an identity of an intended recipient terminal device; search the transmission packet for a predefined signature sequence that is separate from the header portion, the predefined signature sequence being associated with data that is specific to the terminal device, and the data including user-plane data for the terminal device; determine, in a case that the predefined signature sequence is found in the transmission packet, whether the transmission packet is intended for the terminal device according to the indication in the header portion; and extract, in a case that the transmission packet is determined to be intended for the terminal device, the user-plane data from the payload portion of the transmission packet (This is the integrated circuit being operated based on the method for the terminal device of claim 1 and method of claim 19 which is rejected in view of Shen, Maheshwari and further in view of Fujikami. The same rejections of claim 1 and 19 are applied for rejecting the claim 20).
Regarding claim 21, Shen modified by Maheshwari and further modified by  Fujikami: The terminal device of Claim 1, wherein the transmission received by the circuitry is a packet that includes a preamble portion, a header portion, and a payload portion, the predefined signature sequence  is included in the preamble portion the header portion includes an indication of an identity of the terminal device  and the payload portion includes the data (Shen: fig 9, para [0052]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Shen in view of Maheshwari further in view Fujikami further in view of Lee et al (US 8,660,064 B2), hereinafter, “Lee”.
	Regarding claim 4, Shen modified by Maheshwari further modified by Fujikami failed to teach: The terminal device of Claim 1, wherein the circuitry is further configured to enter a sleep mode in response to extracting the data.
	However, Lee teaches: wherein the circuitry is further configured to enter a sleep mode in response to extracting the data (Lee: fig 2 step S203, col 2, lines 31-42, where, the MS (mobile station) goes to the idle mode (equivalent to “sleep mode”) at step S204, after decoding the message at step S203).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Shen, Maheshwari and Fujikami with the teaching of Lee by introducing “sleeping mode of operation” for the advantage of update system information more efficiently (Lee: col 8, lines 59-60).
Claims 17-18 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Shen further in view of Maheshwari further in view Fujikami further in view of Gomes et al (US 2012/0040700 A1), hereinafter, “Gomes”.
Regarding claim 17, Shen modified by Maheshwari further modified by Fujikami failed to teach: The terminal device of claim 1, wherein the terminal device is a machine-type communication (MTC) terminal device.
However, Gomes teaches: The terminal device of claim 1, wherein the terminal device is a machine-type communication (MTC) terminal device (Gomes: fig 5-6, MTC terminal 1a, para [0070]).
Regarding claim 18, Shen modified by Maheshwari further modified by Fujikami further modified by Gomes further teaches: The terminal device of Claim 1, wherein a payload portion, and the payload portion is transmitted at a time and a frequency that is not contiguous with the header portion (Gomes: fig 5-6, where, “PBP may represent Paging Block Periodicity (PBP) and DRX cycle length may represent a Discontinuous Reception (DRX) cycle length”, para [0081]).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to modify the system of Shen, Maheshwari and Fujikami with the teaching of Gomes by introducing M2M communication for the advantage of facilitating M2M communications using networks based on these technologies to deliver business solutions in a cost-effective manner (Gomes: para [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461